DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are currently pending, with claims 15-26 having been previously withdrawn. Claims 1-14 are considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0105267 to Tighe et al. (“Tighe”) in view of U.S. Patent No. 9,242,738 to Kroo (“Kroo”) (note: the effective filing date of claims 1-9 and 12-14 is November 2, 2017; while independent claim 1, as currently written, is supported by parent application 15/802,386, it is not fully supported under 35 U.S.C. 112 by any earlier filed application. For example, provisional application 62/416,168 does not support the claim limitations “wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure” and “wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure”). 

Regarding claim 1, Tighe teaches an aerial vehicle adapted for vertical takeoff and horizontal flight using rotors to simulate traditional wing aerodynamics, said aerial vehicle comprising: a main vehicle body (202); a right side wing assembly, said right side wing assembly comprising: a right side wing (204) a plurality of right side wing rotor assemblies (208) wherein the spin axis of each of said right side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (¶¶ [0025], [0027], [0038]), said plurality of right side wing rotor assemblies adapted to remain under power during forward flight (¶ [0025]), each of said right side rotor assemblies having a propeller (210) with blades (FIG. 2A), said plurality of right side wing rotor assemblies comprising: a right side forward inboard rotor assembly (RFI in Annotated FIG. 2D below) forward of said right side wing, said right side forward inboard rotor assembly coupled to an inboard portion of said right side wing (FIG. 2D); an right side rearward inboard rotor assembly (RRI in Annotated FIG. 2D below) rearward of said right side wing, said right side rearward inboard rotor assembly coupled to an inboard portion of said right wing (FIG. 2D); and a right side outboard rotor assembly (RO in Annotated FIG. 2D below) coupled to a tip of said right side wing (FIG. 2D); and a left side wing assembly, said left side wing assembly comprising: a left side wing (204); a plurality of left side wing rotor assemblies (208) wherein the spin axis of each of said left side wing rotor assemblies is tilted forward in a fixed position relative to the aircraft structure (¶¶ [0025], [0027], [0038]), said plurality of left side wing rotor 

    PNG
    media_image1.png
    402
    463
    media_image1.png
    Greyscale

Tighe teaches each of the right side and left side rotor assemblies having a propeller (210) with two blades (FIG. 2A), but it does not explicitly teach each of the right side and left side rotor assemblies having a propeller with more than two blades. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Tighe by including propellers with more than two blades, as taught by Kroo, in order to increase the blade area and thus provide greater thrust. 
Further, applicant has not provided patentable significance of including propellers with more than two blades rather than propellers with two blades (e.g., applicant’s specification at ¶ [0038]). Where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of Tighe by including propellers with more than two blades, in order to increase the blade area and thus provide greater thrust. 
Regarding claim 2, the combination of Tighe and Kroo teaches each and every element of claim 1 as discussed above, and Tighe teaches wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶¶ [0025], [0027], [0030]) and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶¶ [0025], [0027], [0030]). Tighe teaches to determine the forward tilt angle based on an optimization process (¶¶ [0027], [0030]), but it does not explicitly teach the forward tilt angles being in range of 8-12 degrees.
see, e.g., Tighe at ¶¶ [0025], [0027], [0030]).
Regarding claim 3, the combination of Tighe and Kroo teaches each and every element of claim 1 as discussed above, and Tighe teaches wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶¶ [0025], [0027], [0030]) and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶¶ [0025], [0027], [0030]). Tighe teaches to determine the forward tilt angle based on an optimization process (¶¶ [0027], [0030]), but it does not explicitly teach the forward tilt angles being in range of 5-15 degrees.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Tighe and Kroo combination such that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal horizontal see, e.g., Tighe at ¶¶ [0025], [0027], [0030]).
Regarding claim 4, the combination of Tighe and Kroo teaches each and every element of claim 1 as discussed above, and Tighe teaches wherein the spin axis of said right side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶¶ [0025], [0027], [0030]) and wherein the spin axis of said left side wing rotor assemblies is tilted forward at an angle to the normal of the horizontal flight line of the aerial vehicle in nominal forward flight (¶¶ [0025], [0027], [0030]). Tighe teaches to determine the forward tilt angle based on an optimization process (¶¶ [0027], [0030]), but it does not explicitly teach the forward tilt angles being in range of 5-20 degrees.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Tighe and Kroo combination such that the spin axis of each of the right side and left side rotor assemblies is tilted forward at an angle to the normal horizontal flight line of the aerial vehicle in nominal forward flight in the range of 5-20 degrees, in order to generate a desired amount of thrust (see, e.g., Tighe at ¶¶ [0025], [0027], [0030]).
Regarding claim 6, the combination of Tighe and Kroo teaches wherein said right side rotor assemblies and said left side rotor assemblies comprise: an electric motor (Tighe at ¶ [0020]); a top central hub coupled to a rotating portion of said electric motor (Tighe at ¶ [0020], FIG. 2A); and three or more blades coupled to said central hub (Tighe at FIG. 2A and Kroo at FIG. 1).
Regarding claim 7, the combination of Tighe and Kroo teaches wherein said top central hub is a flattened hub (Tighe at FIGS. 2A, 2F).
Regarding claim 8, the combination of Tighe and Kroo teaches each and every element of claim 6 as discussed above, and Tighe appears to teach the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25 (FIG. 2A), but it does not explicitly teach wherein the ratio of the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, applicant’s disclosure does not show patentable significance in the ratio being greater than 0.25. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Tighe and Kroo combination such that the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.25, in order to optimize stability of and lift generated by the rotor assemblies.
Regarding claim 9, the combination of Tighe and Kroo teaches each and every element of claim 6 as discussed above, and Tighe appears to teach the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.30 (FIG. 2A), but it does not explicitly teach wherein the ratio of the diameter of said top central hub to the diameter of a sweep of said plurality of blades is greater than 0.30.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this 
Regarding claims 12-14, the combination of Tighe and Kroo teaches wherein each of said plurality of right side rotor assemblies has a mating left side rotor assembly approximately equidistant from a center line of said aircraft on a line through the approximate center of mass of said aerial vehicle (Tighe at FIG. 2D)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tighe in view of Kroo as applied to claim 2 above, in further view of U.S. Publication No. 2016/0347447 to Judas et al. (“Judas”).

Regarding claim 5, the combination of Tighe and Kroo teaches each and every element of claim 2 as discussed above, but it does not explicitly teach wherein said aerial vehicle does not have controllable control surfaces.
Judas, however, teaches an aerial vehicle that does not have controllable control surfaces (FIGS. 1-5 and ¶¶ [0042]-[0055] (in contrast to FIG. 6 and ¶¶ [0056]-[0057], which shows an alternate embodiment that includes control surfaces)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Tighe and Kroo combination such it does not include control surfaces, as taught by Judas, in order to simplify the design and thus improve the aerial vehicle’s structural reliability. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tighe in view of Kroo as applied to claims 6 and 9 above, in further view of U.S. Publication No. 2019/0233107 to Tian (“Tian”) (note: the effective filing date of claims 10 and 11 is May 21, 2019. Claims 10 and 11, as currently written, are supported by provisional application 62,850,943, but they are not fully supported under 35 U.S.C. 112 by any earlier filed application). 

Regarding claims 10 and 11, the combination of Tighe and Kroo teaches each and every element of claims 6 and 9 as discussed above, but it does not explicitly teach wherein said right side rotor assemblies and said left side rotor assemblies further comprise an undercowling extended rearward of said top central hub.
Tian, however, teaches an aerial vehicle, wherein said right side rotor assemblies and said left side rotor assemblies further comprise an undercowling extended rearward of said top central hub (See Annotated FIG. 10 below, where C points to the undercowling). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerial vehicle of the Tighe and Kroo combination by further including the undercowling, as taught by Tian, in order to reduce drag. 
 
    PNG
    media_image2.png
    594
    781
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in light of the new grounds for rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619